DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/08/2021.
	
Status of Rejections
The rejection(s) of claim(s) 4-5 and 12 is/are obviated by applicant’s cancellation.
The other previous rejections are withdrawn in view of applicant’s amendment.
New grounds of rejection are necessitated by applicant’s amendment.

Claim(s) 1-3 and 6-11 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0340171 A1) in view of Aitchison et al (WO2016077880A3, US 2019/0103599 A1 used for citation) and Winters et al (US 7,968,740 B2)

Claim 1: Li discloses a method for manufacturing an absorption electrode (see e.g. abstract of Li), the method comprising: producing a reduced graphene oxide (see e.g. of #120 on Fig 1 of Li); producing a composite containing the reduced graphene oxide, and a layered double hydroxide (see e.g. #170 on Fig 1 of Li); and producing the absorption electrode containing the composite (see e.g. [0051] of Li), wherein producing of the reduced graphene oxide includes adding a reducing agent to graphene oxide solution to reduce the graphene oxide (see e.g. [0028] of Li), and wherein the layered double hydroxide contains a divalent metal and a trivalent metal  (see e.g. [0040] of Li).

Li teaches that the reducing agent is selected from a group consisting of hydrazine solution, sodium borohydride, or a mixture thereof (“hydrazine hydrate, sodium borohydrate, or a mixture thereof”, see e.g. [0028] of Li), but does not explicitly teach that the reducing agent is ascorbic acid, phenylhydrazine iodide, or a mixture there of. Aitchison teaches that ascorbic acid is also a suitable reducing agent for graphene (see e.g. [0036] of Aitchison). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the reducing agent is ascorbic acid as taught in Aitchison because Aitchison teaches this is a suitable reducing agent for graphene and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness 

Li teaches that the divalent metal is at least one selected from a group consisting of Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, but does not explicitly teach that the divalent metal is Sn2+ or Ba2+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, which overlaps with the list of Li, as well as Sn2+, Ba2+ , Ca2+, and Mg2+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the divalent metal is Sn2+ or Ba2+ as taught in Winters because Winters teaches these are suitable divalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Li teaches that the trivalent metal is at least one selected from a group consisting of Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+ (see e.g. [0040] of Li), but does not explicitly teach that the trivalent metal is Ni3+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+, which overlaps with the list of Li, as well as Ni3+ (see e.g. col 4, lines 57-67 of 3+  as taught in Winters because Winters teaches suitable trivalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Claim 2: Li in view of Aitchison and Winters teaches that the producing of the absorption electrode includes mixing the composite, a conductor, and a binder to produce the absorption electrode (see e.g. abstract and [0051] of Li).

Claim 3: Li in view of Aitchison and Winters teaches that the producing of the absorption electrode includes mixing the composite, the conductor, and the binder at a ratio of about 10:1:1 (“The amount of the resulting composite relative by weight to the amount of the binding medium by weight can be…at least about 10:1…The amount of the resulting composite by weight relative to the amount of the conductive agent by weight can be…at least about 1:1, see e.g. [0051] of Li). 

The ranges taught in Li, about 10:1 and about 1:1, lie within the claimed range of 10:1:1 to 5:1:1. MPEP § 2131.03 I states ‘"[W]hen, as by a recitation of ranges or otherwise, a 

Alternatively, the ranges taught in Li, about 10:1 and about 1:1, overlap with the claimed range of 10:1:1. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 6: Li in view of Aitchison and Winters teaches that the producing of the composite includes: adding the reduced graphene oxide to a solution containing the dispersed divalent metal and trivalent metal to produce a mixture (see e.g. #160 on Fig 1 of Li); and hydrothermally-synthesizing the mixture to obtain the composite containing the reduced graphene oxide and the layered double hydroxide (the solvent includes water, see e.g. #170 on Fig 1 and claim 16 of Li).

Claim 7: Li discloses an absorption electrode comprising a composite, wherein the composite contains a reduced graphene oxide and a layered double hydroxide (see e.g. abstract of Li), wherein producing of the reduced graphene oxide includes adding a reducing agent to graphene oxide solution to reduce the graphene oxide (see e.g. [0028] of Li), and wherein the layered double hydroxide contains a divalent metal and a trivalent metal  (see e.g. [0040] of Li).



Li teaches that the divalent metal is at least one selected from a group consisting of Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, but does not explicitly teach that the divalent metal is Sn2+ or Ba2+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, which overlaps with the list of Li, as well as Sn2+, Ba2+ , Ca2+, and Mg2+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the divalent metal is Sn2+ or Ba2+ as taught in Winters because Winters teaches these are suitable divalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable 

Li teaches that the trivalent metal is at least one selected from a group consisting of Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+ (see e.g. [0040] of Li), but does not explicitly teach that the trivalent metal is Ni3+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+, which overlaps with the list of Li, as well as Ni3+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the trivalent metal is Ni3+  as taught in Winters because Winters teaches suitable trivalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Claim 8: Li in view of Aitchison and Winters teaches that the producing of the absorption electrode includes mixing the composite, the conductor, and the binder at a ratio of about 10:1:1 (“The amount of the resulting composite relative by weight to the amount of the binding medium by weight can be…at least about 10:1…The amount of the 

The ranges taught in Li, about 10:1 and about 1:1, lie within the claimed range of 10:1:1 to 5:1:1. MPEP § 2131.03 I states ‘"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)’. 

Alternatively, the ranges taught in Li, about 10:1 and about 1:1, overlap with the claimed range of 10:1:1. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Aitchison and Winters as applied to claim 7 above, and in further view of Lee et al (US 2013/0105400 A1) and Xu et al (“Removal efficiency of arsenate and phosphate from aqueous solution using layered double hydroxide materials: intercalation vs. precipitation”, Journal of Materials Chemistry, 2010, 20, pages 4684-4691). 

Claim 9: MPEP § 2114 I states ‘Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, +5) ion” are inherent properties of the materials used in the electrode. Li in view of Aitchison and Winters teaches all the claimed structure and methods of making said electrode (see rejections of claims 1-8 above) and it would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Li would have substantially similar properties to the claimed invention.

Furthermore, Lee teaches that reduced graphene oxide metal composite electrodes (see e.g. [0077] of Lee) has a high ion selectivity coefficient for phosphorous and arsenic (see e.g. [0018] of Lee). Xu teaches that double hydroxides have a high ion selectivity coefficient for phosphorous and arsenic (see e.g. abstract of Xu). It would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Li would have an ion selectivity coefficient of the absorption electrode to a first ion is larger than an ion selectivity coefficient of the absorption electrode to a +5) ion because Lee teaches that reduced graphene oxide metal composite electrodes has a high ion selectivity coefficient for phosphorous and arsenic and Xu teaches that double hydroxides have a high ion selectivity coefficient for phosphorous and arsenic.

Claim 10: MPEP § 2114 I states ‘Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)’. The limitations of claim 9 and 10 claiming “an ion selectivity coefficient of the absorption electrode to a first ion is larger than an ion selectivity coefficient of the absorption electrode to a second ion different from the first ion…wherein the second ion includes a chlorine (Cl) ion” are inherent properties of the materials used in the electrode. Li in view of Aitchison and Winters teaches all the claimed structure and methods of making said electrode (see rejections of claims 1-8 above) and it would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Li would have substantially similar properties to the claimed invention.

Claim 11: The limitations claiming “when a concentration of the second ion is 5 to 20 times a concentration of the first ion, an absorption capacity of the absorption electrode with respect to the first ion is 3 to 7 times an absorption capacity of the absorption electrode with respect to the second ion” is an intended use/function of the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Li in view of Aitchison and Winters teaches all the claimed structure and methods of making said electrode (see rejections of claims 1-8 above) and it would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Li would have substantially similar properties to the claimed invention.

Response to Arguments
Applicant’s arguments filed on 03/08/20221 with respect to the rejection(s) of the claim(s) under 35 USC 102 and 103 with respect to the new amendments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Li in view of Aitchison and Winters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795